
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.49


Execution Copy One (1) of Three (3) Copies
Prepared August 7, 2000


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") is effective as of this
28th day of February, 2000, between Sinclair Communications, Inc., a Maryland
corporation ("SCI"), and Barry M. Faber ("Employee").

R E C I T A L S

        A.    SCI, a subsidiary of Sinclair Broadcast Group, Inc. ("SBG"),
through its direct and indirect wholly-owned subsidiaries, owns or operates
television and radio broadcast stations.

        B.    Pursuant to that certain employment agreement (the "Former
Employment Agreement") effective as of February 21, 1997, the Employee was
employed by SCI as Associate General Counsel of SCI.

        C.    On August 31, 1999 it was announced by press release from SBG that
the Employee was named as Vice President and General Counsel to SCI.

        D.    Pending approval and ratification by the SCI Board of Directors,
the Employee assumed his new responsibilities as Vice President and General
Counsel to SCI on or about August 29,1999.

        E.    Effective as of October 29, 1999, the SCI Board of Directors
approved the Employee's appointment to the position of Vice President and
General Counsel of SCI.

        NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants herein
contained, the parties hereto agree as follows:

        1.    Duties.    

        1.1.    Duties Upon Employment.    Upon the terms and subject to the
other provisions of this Agreement, commencing on the date hereof (the
"Effective Date"), Employee will continue to be employed by SCI as Vice
President and General Counsel of SCI. As the Vice President and General Counsel
of SCI, Employee will:

        (a)  report (i) primarily, to the Chief Executive Officer of SCI (the
"SCI CEO") and the Executive Vice President of SBG (the "Executive VP"),
(ii) secondarily, to the Chief Executive Officer of SBG (the "SBG CEO"), and
(iii) to such other officer(s) of SBG or SCI as the SCI CEO, the SBG CEO, or
Executive VP may from time to time designate;

        (b)  have such responsibilities and perform such duties as may from time
to time be established by SCI's Board of Directors, the SCI CEO, the SBG CEO, or
the Executive VP.

        1.2.    Full-Time Employment.    While an employee of SCI, Employee
agrees to devote Employee's full working time, attention, and best efforts
exclusively to the business of SCI and its direct and indirect subsidiaries.

        2.    Term.    

        2.1.    Term.    The term of Employee's employment under this Agreement
(the "Employment Term") will begin on the Effective Date and continue until
employment is terminated in accordance with Section 4.

        2.2.    At Will Employment.    Notwithstanding anything else in this
Agreement, including, without limitation, the provisions of Section 2.1. or
Section 3. of this Agreement, the employment of Employee is not for a specified
period of time, and SCI or Employee may terminate the employment of Employee
with or without Cause (as defined below) at any time for any reason. There is
not as of this

--------------------------------------------------------------------------------


date, nor will there be in the future, unless in a writing signed by all of the
parties to this Agreement, any express or implied agreement as to the continued
employment of Employee.

        3.    Compensation and Benefits.    

        3.1.    Compensation.    Employee shall be entitled during each
employment year to the compensation determined by the Compensation Committee of
SCI (the "Compensation Committee"), which compensation may include the right to
earn bonuses as determined by the Compensation Committee. Any such bonus shall
be determined and payable after all financial, ratings, and/or other data
necessary for the determination of such amount is available to the Company.

        3.2.    Vacation.    During each Employment Year beginning on or after
January 1, 2000, Employee shall be entitled to paid vacation leave in an amount
equal to one (1) week plus the amount otherwise determined in accordance with
such policies in effect at SCI from time to time. For purposes of determining
vacation leave available to Employee as of the date of this Agreement and
subsequent periods, Employee shall be credited with any time served while an
employee of SCI.

        3.3.    Health Insurance and Other Benefits.    During the Employment
Term, Employee shall be eligible to participate in health insurance programs
that may from time to time be provided by Company for its employees generally,
and Employee shall be eligible to participate in other employee benefits plans
that may from time to time be provided by Company to its employees generally.

        3.4.    Tax Issues.    To the extent taxable to Employee, Employee will
be responsible for accounting for and payments of taxes on the benefits provided
to Employee by Company, and Employee will keep such records regarding uses of
these benefits as Company reasonably requires and will furnish Company all such
information as may be reasonably requested by Company with respect to such
benefits.

        3.6.    Expenses.    Company will pay or reimburse Employee from time to
time for all expenses incurred by Employee during the Employment Term on behalf
of Company in accordance with corporate policies established by Company;
provided, that (i) such expenses must be reasonable business expenses, and
(ii) Employee supplies to Company itemized accounts or receipts in accordance
with Company's procedures and policies with respect to reimbursement of expenses
in effect from time to time.

        4.    Employment Termination.    

        4.1.    Termination of Employment.    

        (a)  The Employment Term will end, and the parties will not have any
rights or obligations under this Agreement (except for the rights and
obligations under those Sections of this Agreement which are continuing and will
survive the end of the Employment Term, as specified in Section 8.10 of this
Agreement, on the earliest to occur of the following events (the "Termination
Date"):

        (1)  the death of Employee;

        (2)  the Disability (as defined in Section 4.1(b) below) of Employee;

        (3)  the termination of Employee's employment by Employee;

        (4)  the termination of Employee's employment by SCI for Cause (as
defined in Section 4.1(c) below); or

        (5)  the termination of Employee's employment by SCI without Cause.

        (b)  For the purposes of this Agreement, "Disability" means Employee's
inability, whether mental or physical, to perform the normal duties of
Employee's position for ninety (90) days

2

--------------------------------------------------------------------------------

(which need not be consecutive) during any twelve (12) consecutive month period,
and the effective date of such Disability shall be the day next following such
ninetieth (90th) day. If SCI and Employee are unable to agree as to whether
Employee is disabled, the question will be decided by a physician to be paid by
SCI and designated by SCI, subject to the approval of Employee (which approval
may not be unreasonably withheld) whose determination will be final and binding
on the parties.

        (c)  For the purposes of this Agreement, "Cause" means any of the
following: (i) the wrongful appropriation for Employee's own use or benefit of
property or money entrusted to Employee by SCI, (ii) the commission of any act
involving moral turpitude, (iii) Employee's continued willful disregard of
Employee's duties and responsibilities after written notice of such disregard,
(iv) Employee's continued violation of SCI policy after written notice of such
violations (such policy may include policies as to drug or alcohol abuse),
(v) any action by Employee which is reasonably likely to jeopardize a Federal
Communications Commission license of any broadcast station owned directly or
indirectly, or programmed, by SCI, (vi) insubordination of Employee and/or
Employee's repeated failure to follow the reasonable directives of those
individuals to whom Employee primarily or secondarily reports that continues
after Employee has received written notice of such insubordination or failure to
follow directives, or (vii) any violation of the provisions of Section 5 below.

        4.2.    Termination Payments.    

        (a)  If Employee's employment with SCI terminates pursuant to Sections
4.1(a)(1), 4.1(a)(2), 4.1(a)(3), or 4.1(a)(5), Employee (or in the event of the
death of Employee, the person or persons designated by Employee in a written
instrument delivered to SCI prior to Employee's death or, if no such written
designation has been made, Employee's estate) will be entitled to receive, and
SCI will pay to the same, all of the following:

        (1)  the salary payable to Employee through the Termination Date;

        (2)  a payment in respect of unutilized vacation time that has accrued
through the Termination Date (determined in accordance with corporate policies
established by SCI and consistent with Section 3 hereof); and

        (3)  the benefits set forth in the Stock Option Agreement, upon the
terms and conditions set forth therein.

        (b)  If Employee's employment with SCI terminates pursuant to
Section 4.1(a)(4), Employee will be entitled to receive, and SCI will pay to
Employee, only the salary payable to Employee through the Termination Date.

        (c)  The termination payments described in this Section 4 will be in
lieu of any termination or severance payments required by SCI policy or, to the
fullest extent permissible thereunder, applicable law (including unemployment
compensation) and will constitute Employee's exclusive rights and remedies with
respect to termination of Employee's employment.

        5.    Confidentiality and Non-Competition.    

        5.1.    Confidential Information.    

        (a)  During his employment hereunder (and at all times thereafter),
Employee shall:

        (1)  keep all "Confidential Information" (as defined below) in trust for
the use and benefit of (i) SBG, SCI, and their direct and indirect subsidiaries,
and (ii) all broadcast stations owned, operated, or programmed directly or
indirectly by SBG, SCI, or their direct or indirect subsidiaries (collectively,
the SBG Entities");

3

--------------------------------------------------------------------------------

        (2)  not, except as (i) required by Employee's duties under this
Agreement, (ii) authorized by the SCI CEO, Executive VP, or Board of Directors,
or (iii) required by law or any order, rule, or regulation of any court or
governmental agency (but only after notice to SCI of such requirement), at any
time during or after the termination of Employee's employment with SCI, directly
or indirectly, use, publish, disseminate, distribute, or otherwise disclose any
Confidential Information;

        (3)  take all reasonable steps necessary, or reasonably requested by any
of the SBG Entities, to ensure that all Confidential Information is kept
confidential for the use and benefit of the SBG Entities; and

        (4)  upon termination of Employee's employment or at any other time any
of the SBG Entities in writing so request, promptly deliver to such SBG Entity
all materials constituting Confidential Information relating to such SBG Entity
(including all copies) that are in Employee's possession or under Employee's
control. If requested by any of the SBG Entities to return any Confidential
Information, Employee will not make or retain any copy of or extract from such
materials.

        (b)  For purposes of this Section 5.1, Confidential Information means
any proprietary or confidential information of or relating to any of the SBG
Entities that is not generally available to the public. Confidential Information
includes all information developed by or for any of the SBG Entities concerning
marketing used by any of the SBG Entities, suppliers, or customers (including
advertisers) with which any of the SBG Entities has dealt prior to the
Termination Date, plans for development of new services and expansion into new
areas or markets, internal operations, financial information, operations,
budgets, and any trade secrets or proprietary information of any type owned by
any of the SBG Entities, together with all written, graphic, other materials
relating to all or any of the same, and any trade secrets as defined in the
Maryland Uniform Trade Secrets Act, as amended from time to time.

        5.2.    Non-Competition.    

        (a)  If the Employee's employment is terminated (i) by Employee pursuant
to Section 4.1(a)(3) or (ii) by SCI pursuant to Section 4.1(a)(4), Employee
shall not, for a period of six (6) months after termination, directly or
indirectly, participate in any activity involved in the ownership or operation
of any television broadcast station, any subscription broadcast service, cable
television system operator, cable interconnect, cable television channel or
similar enterprise within any Designated Market Area (as defined below) in which
any of the SBG Entities owns, operates, programs, or supplies substantially all
of the program services to a broadcast station immediately prior to such
termination. As used herein, "participate" means lending one's name to, acting
as a consultant or adviser for, being employed by, or acquiring any direct or
indirect interest in any business or enterprise, whether as a stockholder,
partner, officer, director, employee, consultant, or otherwise.

        (b)  While employed by SCI or any of the Company Entities, and for six
(6) months thereafter (regardless of the reason why Employee's employment is
terminated), Employee will not directly or indirectly:

        (1)  hire, attempt to hire, or to assist any other person or entity in
hiring or attempting to hire any employee of any of the SBG Entities or any
person who was an employee of any of the SBG Entities within the prior one
(1) year period; or

        (3)  solicit, in competition with any of the SBG Entities, the business
of any customer of any of the SBG Entities or any entity whose business any of
the SBG Entities solicited during the one (1) year period prior to Employee's
termination.

4

--------------------------------------------------------------------------------




        (c)  Notwithstanding anything else contained in this Section 5.2,
(i) Employee may at any time own, for investment purposes only, up to five
percent (5%) of the stock of any publicly-held corporation whose stock is either
listed on a national stock exchange or on the NASDAQ National Market System if
Employee is not otherwise affiliated with such corporation, and (ii) after the
Employment Term only, Employee shall not be prohibited from participating with
any entity whose earnings before interest, taxes, depreciation, and amortization
("EBITDA") from the sale, utilization, or development of digital television
spectrum, when combined with the earnings derived from the operation of
television stations, is 25% or less of such entity's total EBITDA; provided,
however, Employee's participation with such entity shall not directly or
indirectly be with (i) any television division, affiliate, or subsidiary of any
such entity or (ii) any other division, subsidiary, or affiliate of any such
entity involved in the sale, utilization, or development of the digital
television spectrum owned or controlled by such entity

        (d)  In the event that (i) SCI places all or substantially all of its
television broadcast stations up for sale within six (6) months after
termination of Employee's employment hereunder, or (ii) Employee's employment is
terminated in connection with the disposition of all or substantially all of
such television broadcast stations (whether by sale of assets, equity, or
otherwise), Employee agrees to be bound by, and to execute such additional
instruments as may be necessary or desirable to evidence Employee's agreement to
be bound by, the terms and conditions of any non-competition provisions
contained in the purchase and sale agreement for such stations, without
receiving any consideration therefore beyond that expressed in this Agreement.
Notwithstanding the foregoing, in no event shall Employee be bound by, or
obligated to enter into, any non-competition provisions referred to in this
Section 5.2(e) which extend beyond six (6) months from the date of termination
of Employee's employment hereunder or whose scope extends the scope of the
non-competition provisions set forth in Section 5.2(a).

        (e)  The six (6) month time period referred to above shall be tolled on
a day-for-day basis for each day during which Employee participates in any
activity in violation of Section 5.2 of this Agreement so that the Employee
shall be restricted from engaging in the conduct referred to in Section 5.2 for
a full six (6) months.

        (f)    For purposes of this Section 5.2, Designated Market Area shall
mean the designated market area ("DMA") as defined by The A.C. Nielsen Company
(or such other similar term as is used from time to time in the television
broadcast community).

        5.3.    Acknowledgment.    Employee acknowledges and agrees that this
Agreement (including, without limitation, the provisions of Sections 5 and 6) is
a condition of Employee being employed by SCI, Employee having access to
Confidential Information, being eligible to receive the items referred to in
Section 3 (including, without limitation, Employee's eligibility to participate
in the Plan, Employee's advancement at SCI, and Employee being eligible to
receive other special benefits at SCI; and further, that this Agreement is
entered into, and is reasonably necessary, to protect the SBG Entities'
investment in Employee's training and development, and to protect the good will
and other business interests of the SBG Entities.

        6.    Remedies.    

        6.1.    Injunctive Relief.    The covenants and obligations contained in
Section 5 relate to matters which are of a special, unique, and extraordinary
character, and a violation of any of the terms of such Section will cause
irreparable injury to the SBG Entities, the amount of which will be impossible
to estimate or determine and which cannot be adequately compensated. Therefore,
SBG Entities will be entitled to an injunction restraining order or other
equitable relief from any court of competent jurisdiction (subject to such terms
and conditions that the court determines appropriate) restraining any violation
or threatened violation of any of such terms by Employee and such other persons
as the court orders. The parties acknowledge and agree that judicial action,
rather than arbitration, is appropriate

5

--------------------------------------------------------------------------------


with respect to the enforcement of the provisions of Section 5. The forum for
any litigation hereunder shall be the Circuit Court of Baltimore County or the
United States District Court (Northern Division) sitting in Baltimore, Maryland.

        6.2.    Cumulative Rights and Remedies.    Rights and remedies provided
by Section 5 are cumulative and are in addition to any other rights and remedies
any of the SBG Entities may have at law or equity.

        7.    Absence of Restrictions.    Employee warrants and represents that
Employee is not a party to or bound by any agreement, contract, or
understanding, whether of employment or otherwise, with any third person or
entity which would in any way restrict or prohibit Employee from undertaking or
performing employment with SCI in accordance with the terms and conditions of
this Agreement.

        8.    Miscellaneous.    

        8.1.    Attorneys' Fees.    In any action, litigation, or proceeding
(collectively, "Action") between the parties arising out of or in relation to
this Agreement, the prevailing party in the Action will be awarded, in addition
to any damages, injunctions, or other relief, and without regard to whether such
Action is prosecuted to final appeal, such party's costs and expenses, including
reasonable attorneys' fees.

        8.2.    Headings.    The descriptive headings of the Sections of this
Agreement are inserted for convenience only, and do not constitute a part of
this Agreement.

        8.3.    Notices.    All notices and other communications hereunder shall
be in writing and shall be deemed given upon (a) oral or written confirmation of
a receipt of a facsimile transmission, (b) confirmed delivery of a standard
overnight courier or when delivered by hand, or (c) the expiration of five
(5) business days after the date mailed, postage prepaid, to the parties at the
following addresses:

If to SCI to:   Sinclair Communications, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030

Attn: President
With a copy to:
 
Steven A. Thomas, Esquire
Thomas & Libowitz, P.A.
100 Light Street, Suite 1100
Baltimore, Maryland 21202
If to Employee to:
 
Employee's address as listed.
from time to time, in the
personnel records of SCI
or SBG (or any affiliate of either)

or to such other address as will be furnished in writing by any party. Any such
notice or communication will be deemed to have been given as of the date so
mailed.

        8.4.    Assignment.    SCI may assign this Agreement to SBG or any
parent of SCI, and Employee hereby consents and agrees to be bound by any such
assignment by SCI. Employee may not assign, transfer, or delegate Employee's
rights or obligations under this Agreement and any attempt to do so is void.
This Agreement is binding on and inures to the benefit of the parties, their
successors and assigns, and the executors, administrators, and other legal
representatives of Employee. No other third parties, other than SBG Entities,
shall have, or are intended to have, any rights under this Agreement.

6

--------------------------------------------------------------------------------


        8.5.    Counterparts.    This Agreement may be signed in one or more
counterparts.

        8.6.    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF MARYLAND (REGARDLESS OF THE LAWS THAT MIGHT BE APPLICABLE UNDER
PRINCIPLES OF CONFLICTS OF LAW) AS TO ALL MATTERS (INCLUDING VALIDITY,
CONSTRUCTION, EFFECT, AND PERFORMANCE.)

        8.7.    Severability.    If the scope of any provision contained in this
Agreement is too broad to permit enforcement of such provision to its full
extent, then such provision shall be enforced to the maximum extent permitted by
law, and Employee hereby consents that such scope may be reformed or modified
accordingly and enforced as reformed or modified in any proceeding brought to
enforce such provision. Subject to the immediately preceding sentence, whenever
possible, each provision of this Agreement will be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision, to the extent of such prohibition or invalidity, shall not be deemed
to be a part of this Agreement, and shall not invalidate the remainder of such
provision or the remaining provisions of this Agreement.

        8.8.    Entire Agreement.    This Agreement constitutes the entire
agreement of the Employee and SCI regarding the Employee's employment by SCI.
This Agreement supersedes and replaces the Former Agreement and all other prior
agreements and understandings, written or oral, among the parties with respect
to the subject matter of this Agreement. This Agreement may not be amended or
modified except by agreement in writing, signed by the party against whom
enforcement of any waiver, amendment, modification, or discharge is sought.

        8.9.    Interpretation.    This Agreement is being entered into among
competent and experienced businessmen (who have had an opportunity to consult
with counsel), and any ambiguous language in this Agreement will not necessarily
be construed against any particular party as the drafter of such language.

        8.10.    Continuing Obligations.    The provisions contained in the
following sections of this Agreement will continue and survive the termination
of this Agreement: 4.2, 5, 6 and 8.

        8.11.    Taxes.    SCI may withhold from any payments under this
Agreement all applicable federal, state, city, or other taxes required by
applicable law to be so withheld.

        8.12.    Arbitration and Extension of Time.    Except as specifically
provided in Section 6, any dispute or controversy arising out of or relating to
this Agreement shall be determined and settled by arbitration in Baltimore,
Maryland in accordance with the Commercial Rules of the American Arbitration
Association then in effect, and the Federal Arbitration Act, 9 U.S.C. § 1 et
seq., and judgment upon the award rendered by the arbitrator(s) may be entered
in any court of competent jurisdiction. The expenses of the arbitration shall be
borne by the non-prevailing party to the arbitration, including, but not limited
to, the cost of experts, evidence, and legal counsel. Whenever any action is
required to be taken under this Agreement within a specified period of time and
the taking of such action is materially affected by a matter submitted to
arbitration, such period shall automatically be extended by the number of days,
plus ten (10) that are taken for the determination of that matter by the
arbitrator(s). Notwithstanding the foregoing, the parties agree to use their
best reasonable efforts to minimize the costs and frequency of arbitration
hereunder.

        THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

    SINCLAIR COMMUNICATIONS, INC.

 
 
By:


--------------------------------------------------------------------------------

Barry Drake, Vice President, CEO
 
 
EMPLOYEE:
 
 
 
/s/  BARRY FABER      

--------------------------------------------------------------------------------

Barry Faber

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.49



EMPLOYMENT AGREEMENT
